945 So.2d 656 (2007)
Terry GLISPY, Appellant,
v.
STATE of Florida, Appellee.
Nos. 4D06-1162, 4D06-1707.
District Court of Appeal of Florida, Fourth District.
January 10, 2007.
Carey Haughwout, Public Defender, and Ellen A. Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Woodly v. State, 937 So.2d 193 (Fla. 4th DCA 2006).
WARNER, POLEN and GROSS, JJ., concur.